United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND AFLOAT PERSONNEL
MANAGEMENT CENTER, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-367
Issued: May 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 9 and October 4, 2006 merit decisions, denying his
occupational injury claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.
FACTUAL HISTORY
On June 24, 2004 appellant, a 64-year-old deck engineer/machinist filed an occupational
disease claim (Form CA-2) alleging that he developed pain in the shin area, which he attributed

to an “old accident.” He first realized that his condition was related to his employment on
December 9, 2003.1
In support of his claim, appellant submitted a January 30, 2004 report of an
electromyography (EMG), by Dr. Sudhakar Tummala, a Board-certified internist. The record
also contains a January 29, 2004 report of a magnetic resonance imaging (MRI) scan of the
cervical spine. In a February 2, 2004 medical summary form from the employing establishment,
Dr. Jeffrey Weinberg, a treating physician, provided diagnoses of cervical spondylosis, cervical
myelopathy and diffuse degenerative changes from C3 to T1. Dr. Weinberg indicated that
appellant had a history of progressive loss of muscle in the left thumb and forefinger, as well as
neck and back pain since 1990. A medical summary form bearing an illegible signature and date
reflected diagnoses of spinal cord lesion and left-sided weakness. A December 9, 2003 medical
summary form bearing an illegible signature reflected a diagnosis of spinal cord lesion.
In an April 9, 2004 attending physician’s report, Dr. Flavia Thomas, a Board-certified
osteopath, specializing in the field of family practice, stated that appellant had a history of left
arm paresthesis, which was worsening. He indicated that an MRI scan of the cervical spine
revealed a spinal cord lesion and that an audiogram showed moderate hearing loss. In response
to the question as to whether he believed appellant’s condition was caused or aggravated by his
employment, Dr. Thomas placed a checkmark in the “no” box. In an accompanying medical
summary, he diagnosed spinal cord lesion; left-sided weakness; moderate hearing loss; and mild
cataracts. Dr. Thomas opined that appellant “should be permanently not fit for duty.”
On July 27, 2004 the Office informed appellant that the evidence submitted was
insufficient to establish his claim. It requested detailed information regarding the activities he
believed contributed to his condition and a comprehensive medical report with a diagnosis,
results of examinations and tests and a doctor’s opinion with medical reasons on the cause of his
condition. In response to the Office’s request, appellant submitted a copy of a job description for
a deck engineer.
By decision dated September 14, 2004, the Office denied appellant’s claim, on the
grounds that the medical evidence did not demonstrate that his claimed medical condition was
causally related to established work-related events. The Office found that appellant had failed to
provide adequate medical opinion on the issue of causal relationship.
On October 7, 2004 appellant requested reconsideration of the September 14, 2004
decision. He submitted a September 28, 2004 medical summary from Dr. Weinberg who
diagnosed cervical spondylosis, cervical myelopathy and diffuse degenerative changes from C3
to T1. Dr. Weinberg stated that appellant was indefinitely disabled at that time. Appellant also
submitted a copy of the January 30, 2004 EMG report, signed by Dr. Sudhakar Tummala, a
1

On June 24, 2004 appellant filed a claim for a schedule award. On July 21, 2004 the Office informed appellant
that his claim for a schedule award could not be adjudicated until a decision was made on his occupational disease
claim. The Board has no jurisdiction to consider the merits of appellant’s schedule award claim, as it is an
interlocutory matter before the Office. See 20 C.F.R. § 501.2(c). (The Board has jurisdiction to consider and decide
appeals from final decisions; there shall be no appeal with respect to any interlocutory matter disposed of during the
pendency of the case). See also Scott R. Walsh, 56 ECAB ___ (Docket No. 04-1962, issued February 18, 2005);
Gloria Swanson, 43 ECAB 161 (1991).

2

Board-certified internist and neurologist. In an undated statement, appellant indicated that he
had experienced back pain ever since he sustained a traumatic injury in the course of his
employment in 1996, when several doors fell and knocked him down to a lower deck. He noted
that after reviewing his MRI scan reports, Dr. Weinberg concluded that his condition was caused
by an “old injury.”
By decision dated December 6, 2004, the Office affirmed its denial of appellant’s claim.
However, the Office modified the September 14, 2004 decision to reflect that appellant had not
established the fact of injury, as the medical evidence was not sufficient to establish that the
diagnosed conditions resulted from employment factors.
On February 25, 2005 appellant again requested reconsideration. He submitted a copy of
a November 12, 1996 traumatic injury CA-1 claim form alleging injuries to his left shoulder and
elbows when he was knocked to the deck of his ship and a door landed on top of him. In a
November 13, 1996 occupational injury report, Walter R. Friday, medical services officer, stated
that appellant was removing J-doors from an elevator when a door fell on him, knocking him to
the deck. The report reflects that the incident resulted in tenderness to the left shoulder and loss
of skin to both elbows. In a statement dated February 21, 2005, appellant noted that Dr. Thomas
believed his condition was a result of an old injury.
By decision dated March 21, 2005, the Office affirmed the denial of appellant’s claim,
finding that the evidence established that appellant had sustained an accident in 1996 in the
performance of duty, but failed to provide a diagnosis relating to this injury and did not establish
a causal relationship between the incident and appellant’s current condition.
On June 24, 2005 appellant again requested reconsideration. He submitted a narrative
statement dated May 10, 2005, contending that his medical condition was a result of job duties
performed as a deck engineer, including heavy lifting; continuous bending; climbing; and
standing seven days a week, 12 to 16 hours per day. In a June 10, 2005 work-capacity
evaluation, Dr. Thomas stated that appellant had weakness on the left side and was unable to sit
for more than two hours without pain and stiffness. He also indicated that appellant had a disc at
C3 that was applying pressure to his spinal cord, causing paralysis on the left side.
By decision dated August 3, 2005, the Office again denied modification, finding that the
evidence did not contain a medical opinion explaining how appellant’s conditions were causally
related to factors of his federal employment.
On November 29, 2005 appellant submitted another request for reconsideration. In a
November 29, 2005 letter, Dr. Thomas stated that he had been appellant’s primary care physician
since February 2002 and found that he was permanently disabled due to left-sided weakness.
By decision dated February 9, 2006, the Office denied modification of its August 3, 2005
decision, finding that Dr. Thomas’ letter provided no opinion as to the etiology of appellant’s
medical condition and did not relate the diagnosed conditions to any work factors.

3

On July 8, 2006 appellant submitted a request for reconsideration. In a report dated
December 12, 2003, Dr. Richard F. Barrett, a chiropractor,2 indicated that his first examination
of appellant occurred on May 16, 2006. Dr. Barrett reported that appellant suffered from
cervical pain and pain between his shoulder blades as a result of an on-the-job injury which
occurred about December 1990, when J-doors knocked him to the floor of his ship. He provided
the following diagnoses: cervical disc degeneration; cervicobrachial syndrome; lumbar disc
degeneration; short leg, acquired; lumbar segmental dysfunction; pelvic segmental dysfunction;
laxity of ligamentation; muscular incoordination; muscular wasting or atrophy; and
osteoarthritis. Dr. Barrett performed tonicity, neurological and orthopedic examinations. He
stated that x-rays showed decreased straight cervical curve and narrowed intervertebral disc
space at C3-7/T1. Thoracic spine x-rays revealed thoracic spondylosis wedging T6 on T7 on the
left side. Lumbar spine x-rays revealed narrowed intervertebral disc space at L2-3, L4-5 and
L5-S1. A pro-adjusting evaluation was performed for the purpose of utilizing current technology
to analyze appellant’s condition “based on physics.” Dr. Barrett opined that the abnormal wave
shape noted at C1-7, T1-12, L1-5 and S1-5, indicated the presence of one or more components of
the vertical subluxation complex. He indicated that appellant’s rapidly progressive degenerative
changes were all signs of a past traumatic injury to the spine. Dr. Barrett opined, in summary,
that appellant’s spinal complaints and condition were the result of the trauma he suffered in
1990.
By decision dated October 4, 2006, the Office denied modification of the February 9,
2006 decision, finding that the medical evidence of record failed to establish that appellant’s
cervical condition was causally related to factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim, including the fact that an injury was
sustained in the performance of duty as alleged4 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
2

The December 12, 2003 date on Dr. Barrett’s letter appears to be a typographical error. In the body of the letter,
Dr. Barrett refers to a May 16, 2006 examination of appellant, as well as various diagnostic tests performed after
December 12, 2003.
3

5 U.S.C. §§ 8101-8193.

4

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged. He
must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
5

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

4

presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7 An award
of compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.8
ANALYSIS
The Office accepted that appellant sustained a work accident in 1996, although the
medical records failed to provide a firm diagnosis related to the incident. Appellant further
alleged that his medical condition was exacerbated by job duties performed as a deck engineer,
including heavy lifting; continuous bending; climbing and standing seven days a week, 12 to 16
hours per day. The issue is whether the medical evidence submitted is sufficient to establish that
any of his current diagnosed conditions are causally related to the employment factors identified.
The Board finds that appellant has submitted insufficient medical evidence to establish that his
cervical degenerative changes, left thumb or forefinger parenthesis, hearing loss or cataracts
were caused or aggravated by factors of his federal employment.
In support of his claim, appellant submitted various medical reports tracing the
progression of his cervical condition. These reports, however, did not explain which factors of
appellant’s employment caused or aggravated his condition or how the condition arose. In
medical summaries dated February 2 and September 28, 2004, Dr. Weinberg diagnosed cervical
spondylosis, cervical myelopathy and diffuse degenerative changes from C3 to T1. He indicated
that appellant had a history of progressive loss of muscle in the left thumb and forefinger, as well
as neck and back pain since 1990. However, Dr. Weinberg did not provide any opinion on the
cause of appellant’s condition. He did not explain how either the 1996 work incident or
appellant’s duties as a deck engineer caused or contributed to these conditions. Therefore,
Dr. Weinberg’s reports lack probative value. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of diminished probative
value.9 Dr. Thomas’ reports do not support appellant’s claim. On April 9, 2004 he stated that
appellant had a history of left arm paresthesis, which was worsening and diagnosed spinal cord
6

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

8

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 5, at 218.

9

Conard Hightower, 54 ECAB 796 (2003).

5

lesion and left-sided weakness. However, Dr. Thomas did not provide an opinion as to the cause
of appellant’s condition, other than to indicate by placing a check mark in the “no” box, that he
did not believe appellant’s condition was caused or aggravated by his employment. His June 10,
2005 work-capacity evaluation reflected that appellant had a disc at C3 that was applying
pressure to his spinal cord, causing paralysis on the left side. On November 29, 2005
Dr. Thomas stated that he had been appellant’s primary care physician since February 2002 and
opined that he was permanently disabled due to left-sided weakness. As he failed to provided an
opinion as to the cause of appellant’s condition, his reports are of diminished probative value.
In a November 13, 1996 occupational injury report, a medical services officer stated that
appellant was removing J-doors from an elevator when a door fell on him, knocking him to the
deck. The report reflects that the incident resulted in tenderness to the left shoulder and loss of
skin to both elbows. This report does not constitute probative medical evidence. First, the
medical services officer is not documented as a “physician” as defined under the Act.10
Moreover, the report does not provide a firm diagnosis related to the 1996 injury.
The report from appellant’s chiropractor is also insufficient to establish his claim. A
chiropractor is only considered a physician for purposes of the Act where he diagnoses
subluxation by x-ray.11 Dr. Barrett diagnosed cervical disc degeneration; cervicobrachial
syndrome; lumbar disc degeneration; short leg, acquired; lumbar segmental dysfunction; pelvic
segmental dysfunction; laxity of ligamentation; muscular incoordination; muscular wasting or
atrophy; and osteoarthritis. X-rays showed decreased straight cervical curve and narrowed
intervertebral disc space at C3-7/T1; thoracic spondylosis wedging T6 on T7 on the left side and
narrowed intervertebral disc space at L2-3, L4-5 and L5-S1. A pro-adjusting evaluation was
performed for the purpose of utilizing current technology to analyze appellant’s condition “based
on physics.” He opined that the abnormal wave shape noted at C1-7, T1-12, L1-5 and S1-5,
indicated the presence of one or more components of the vertical subluxation complex.
Dr. Barrett’s subluxation diagnosis was not based on x-rays, but rather on “physics.” As such, he
is not considered a “physician” under the Act.
Several reports of record were unsigned or bore illegible signatures. The Board has
previously held that reports submitted by appellant that are unsigned or that bear illegible
signatures cannot be considered as probative medical evidence, in that they lack proper
identification.12 The remaining medical evidence of record, including x-ray reports and reports
10

The Act, at 5 U.S.C. § 8101(2), provides that medical opinion, in general, can only be given by a qualified
physician. 5 U.S.C. § 8101(2) provides in pertinent part: “‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law.” See David P. Sawchuk, 57 ECAB ___ (Docket No. 05-1635, issued January 13, 2006) (lay
individuals such as physician’s assistants, nurses and physical therapists are not competent to render a medical
opinion under the Act); Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).
11

Id. Section 8101(2) of the Act also provides in pertinent part: “The term ‘physician’ includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the secretary.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).
12

Merton J. Sills, supra note 11.

6

of cervical myelograms, do not provide any opinion on causal relationship and are, of diminished
probative value.13
Appellant expressed his belief that his condition resulted from repetitive work activities.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief
that his condition was caused by work-related activities is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by his employment, he has not met his burden of proof in establishing
that he sustained an occupational disease in the performance of duty causally related to factors of
employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

13

Michael E. Smith, 50 ECAB 313 (1999).

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the October 4 and February 9, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

